DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2019 and 2/24/20 have been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooks (US Patent No. 4,736,640).
With reference to claim 1, Hooks discloses an information input apparatus (10) (see Figs. 1-2) comprising:
an outer shell (12) section having a structure of a hollow sphere (see column 4, lines 3-9; Fig. 1);
a connection section (30, 44) attracting and rotatably supporting the outer shell section (see column 4, lines 25-45; Figs. 1-2); and
a rotation detection section configured to detect a rotation angle of the outer shell section (see column 4, lines 9-24, lines 47-column 5, line 2).

 	With reference to claim 2, Hooks discloses the information input apparatus according to claim 1, and further disclose wherein the rotation 

With reference to claim 3, Hooks discloses the information input apparatus according to claim 1, and further discloses wherein the rotation detection section includes at least one or a combination of two or more of an acceleration sensor, an angle sensor, and a magnetic sensor (in teaching motion sensors (60); see column 4, lines 66-column 5, line 2, lines 49-65; Fig. 4).

With reference to claim 4, Hooks discloses the information input apparatus according to claim 3, and further discloses wherein the rotation detection section is arranged in a vicinity of a center of the sphere (see column 6, lines 45-49; Figs. 1-3).

With reference to claim 6, Hooks discloses the information input apparatus according to claim 1, and further discloses wherein an outer diameter of the connection section is equal to or smaller than three-quarters of a diameter of the outer shell section (see column 4, lines 35-45; Figs. 1-3).

claim 7, Hooks discloses the information input apparatus according to claim 1, and further discloses wherein a center of gravity of the outer shell section is positioned in a vicinity of a center of the sphere (see column 6, lines 45-49; Figs. 1-3).

With reference to claim 14, Hooks discloses the information input apparatus according to claim 1, and further discloses wherein the outer shell section includes a plurality of faces coupled to each other and including a first outer shell spherical section (100) and a second outer shell (102) spherical section (see column 6, lines 6-16; Figs. 1-3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hooks as applied to claim 1 above, and further in view of Saito (US Patent Publication No. 2018/0299972).
With reference to claim 5, Hooks discloses the information input apparatus according to claim 1, however fails to disclose the usage of a camera as recited.
Saito discloses an input device (200) having an outer shell (280) (see paragraph 88; Fig. 3) wherein the rotation detection section includes a camera (231) and is configured to detect the rotation angle of the outer shell section by tracking a pattern (221-223) or a direction of a finger of a user operating the outer shell section with the pattern or the direction of the finger being imaged by the camera (see paragraphs 108-110). 
Therefore it would have been obvious to one of ordinary skill to allow the usage of a camera tracking arrangement similar to that which is taught by Saito to be carried out in a device similar to that which is taught by Hook for accurate position detection (see paragraph 114).


claim 17, Hooks discloses the information input apparatus according to claim 1, however fails to disclose a force sensor as recited in the claim.
Saito discloses an input device (200) having an outer shell (280) having a plurality of elastic layers (220) which have an airtight space therebetween to attach to the housing (210) of the shell (see paragraph 146; Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Saito in a device similar to that which is taught by Saito in order to provide improved input by the user (see paragraph 92).


Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hooks as applied to claim 1 above, and further in view of Levenson (US Patent No. 7,324,019).
With reference to claim 8, Hooks discloses the information input apparatus according to claim 1, however fails to disclose an opening section as recited.
Levenson discloses an information input apparatus having a hollow outer shell (2) (see column 20, lines 22-24) wherein the outer shell section includes an opening section into which a finger of a user is inserted (see Fig. 1B), and the rotation detection section is configured to detect the rotation angle when the outer shell section is manually operated by the inserted finger (see column 22, lines 13-24; Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an opening in the outer shell similar to that which is taught by Levenson to be carried out similarly in a device similar to that which is taught by Hooks to thereby provide additional manipulation of the input apparatus.

With reference to claim 9, Hooks and Levenson disclose the information input apparatus according to claim 8, wherein Levenson further discloses a finger detection sensor configured to detect that the finger has been inserted into the opening section (by detecting a pressing force; see column 10, lines 25-36). 

With reference to claim 15, Hooks and Levenson disclose the information input apparatus according to claim 1, wherein Levenson further discloses wherein a surface of at least one of the outer shell section or the connection section is subjected to a treatment for reducing friction (see column 20, lines 24-35).

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hooks as applied to claim 1 above, and further in view of Levenson and Ogawa et al. (US Patent No. 9,632,573; hereinafter Ogawa).
With reference to claim 10, Hooks discloses the information input apparatus according to claim 1, however fails to disclose a first and second opening, a gripping mechanism, or a pinch operation as recited in the claim.
Levenson discloses an information input apparatus having a hollow outer shell (2) (see column 20, lines 22-24) wherein the outer shell section further includes: a first opening section into which a first finger of a user is inserted; and a second opening section into which a second finger
of the user is inserted (in teaching hand opening; see Figs. 1A-B), and
a gripping mechanism (8) arranged inside the outer shell section (see column 20, lines 57-64).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an opening in the outer shell similar to that which is taught by Levenson to be carried out similarly in a device similar to that which is taught by Hooks to thereby provide additional manipulation of the input apparatus.
Further Ogawa discloses medical manipulator having a gripping mechanism (4) and configured to perform a pinch operation using the first finger (thumb) and the second finger (index finger) is further included (see column 3, line 54-column 4, line 3; Figs. 1-2).
Therefore it would have been obvious to allow the usage of a gripping mechanism which allows for a pinch operation similar to that which is taught by Ogawa to be carried provided in the arrangement similar to that which is taught by Hooks and Levenson in order to provide manipulation of moving parts of the device.

With reference to claim 11, Hooks, Levenson, and Ogawa discloses the information input apparatus according to claim 10, wherein Ogawa further discloses an actuator configured to present a gripping force by causing the gripping mechanism to perform an opening/closing operation (see column 3, line 54-column 4, line 3; Figs. 1-2); and an encoder configured to detect a rotation angle of the gripping mechanism gripped by the first finger and the second finger (see column 5, lines 6-10).

With reference to claim 12, Hooks, Levenson, and Ogawa discloses the information input apparatus according to claim 10, wherein Hooks further discloses that the gripping mechanism (8) is arranged such that a center between the first finger and the second finger gripping the gripping mechanism is positioned in a vicinity of a center of the sphere (see Fig. 7). 

With reference to claim 13, Hooks, Levenson, and Ogawa discloses the information input apparatus according to claim 11, wherein Hooks further discloses wherein a center of gravity of the outer shell section including the actuator is positioned in a vicinity of a center of the sphere (in teaching actuating buttons at the top center of outer shell and inner key buttons; see Figs. 1B, 7).

With reference to claim 18, Hooks, Levenson, and Ogawa discloses the information input apparatus according to claim 10, wherein Hooks further discloses wherein the outer shell section includes: one or more internal parts (see Fig. 2); and a wire hole (112) into which a wire for electrically connecting the one or more internal parts to an outside is inserted (see column 7, line 52-column 8, line 5; Fig. 1).
While disclosing the usage of wire hole, Hooks fails to disclose that the wire hole is between the first and second opening as recited.
However the examiner takes official notice in that the positioning of wires for transmission of signals to an external device is common and well known in the art, further the placement of the wire is well known to be arranged in a manner that will be less obtrusive to the user during operation of the device.  With no other supportive explanation as to the benefits of placing the wire hole in a region other than that which is commonly known in the art, the examiner finds this to be obvious to one of ordinary skill in the art.
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a wire hole similar to that which is taught by Hooks to be placed in a manner to be connected to an external device such that the wires do not interfere with the operation of the device.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hooks in view of Eleyan et al. (US Patent No. 6,144,370; hereinafter Eleyan).
With reference to claim 16, Hooks discloses the information input apparatus according to claim 1, however fails to disclose wherein the connection section attracts the outer shell section as recited.
Eleyan discloses an input device (200) having a base (108) wherein a connection section attracts the outer shell (200) by any of a magnetic force of a magnet (100) (see column 8, lines 6-15, lines 29-57; Figs. 11-13), an air pressure, and an electrostatic force.
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Saito in a device similar to that which is taught by Eleyan in order to provide improved input by the user (see column 8, lines 53-57).


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hooks in view of Ogawa.
With reference to claim 19, Hooks discloses the information input apparatus according to claim 1, however fails to disclose a master-slave system as recited.
Ogawa discloses medical manipulator having a gripping mechanism (4) and configured to perform a pinch operation using the first finger (thumb) and the second finger (index finger) is further included (see column 3, line 54-column 4, line 3; Figs. 1-2), wherein the information input apparatus is attached to a master apparatus in a master-slave system and used as an operation section configured to be operated by a user (see column 3, lines 15-36; Fig. 1).
Therefore it would have been obvious to allow the usage of a gripping mechanism which allows for a master-slave operation similar to that which is taught by Ogawa to be carried provided in the arrangement similar to that which is taught by Hooks in order to provide manipulation of moving parts of the device for the treatment tool.

 With reference to claim 20, Hooks discloses an information input apparatus (10) (see Figs. 1-2) comprising:
an operation section including an outer shell section (12) having a structure of a hollow sphere (see column 4, lines 3-9; Fig. 1);
a rotation detection section configured to detect a rotation angle of the outer shell section (see column 4, lines 9-24, lines 47-column 5, line 2); and 
a translational structure section (30, 44) attracting and rotatably supporting the outer shell section of the operation section (see column 4, lines 25-45; Figs. 1-2) and configured to detect a translation force acting on the outer shell section or present the translation force (see column 4, lines 9-24).
While disclosing all that is required, Hooks fails to specifically disclose a master-slave type medical system in which the operation section functions as recited.  
Ogawa discloses medical manipulator having a gripping mechanism (4) and configured to perform a pinch operation using the first finger (thumb) and the second finger (index finger) is further included (see column 3, line 54-column 4, line 3; Figs. 1-2), wherein the information input apparatus is attached to a master apparatus in a master-slave system and used as an operation section configured to be operated by a user (see column 3, lines 15-36; Fig. 1).
Therefore it would have been obvious to allow the usage of a gripping mechanism which allows for a master-slave operation similar to that which is taught by Ogawa to be carried provided in the arrangement similar to that which is taught by Hooks in order to provide manipulation of moving parts of the device for the treatment tool.

 	With reference to claim 21, Hook and Ogawa disclose the medical system according to claim 20, wherein Ogawa further discloses a slave apparatus (14) including a medical instrument (50) and configured to control an operation of the medical instrument on a basis of a detection signal in the operation section (6) or the translational structure section in the master apparatus (see column 3, line 54-column 4, line 3; Fig. 1).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MATSCHKE (US 5,498,394) discloses an outer shell having a hollow sphere including two openings (26, 27) for allowing hands to be inserted (see Figs. 1-2).
ZHAI et al. (US 5,923,318) discloses an outer shell to be grasped by the user having a hollow sphere and a wire exposed from the outer shell between the first and second gripped areas of the outer shell in a manner that is arranged in a null position so as to maximize the range of rotation without significant interference from the cord (see column 5, lines 15-27; Figs. 1-2).
ITKOWITZ (US 2011/0118748) discloses a master-slave arrangement having a gripping portion which allows for a pinch operation to be transmitted to the slave device from the master device (see Figs. 1-5, 8).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625